DETAILED ACTION
This action is in response to the amendments filed on July 22nd, 2022. A summary of this action:
Claims 1-6, 8-21, 23-26 have been presented for examination.
Claims 1-2, 5-6, 12-14, 21 were amended
Claims 7 and 22 were cancelled
Claim 1-4, 8-10, 12, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., “Malicious False Data Injection in Hierarchical Electric Power Grid State Estimation Systems”, 2013 in view of Zonouz et al., “SCPSE: Security-Oriented Cyber-Physical State Estimation for Power Grid Critical Infrastructures”, 2012
Claim 13-17, 19-20, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., “Malicious False Data Injection in Hierarchical Electric Power Grid State Estimation Systems”, 2013 in view of Yang et al., “Transition to a Two-Level Linear State Estimator—Part I: Architecture”, 2011 and in further view of Mi et al., “A Secure Scheme for Distributed Consensus Estimation against Data Falsification in Heterogeneous Wireless Sensor Networks”, 2015 and in further view of Zonouz et al., “SCPSE: Security-Oriented Cyber-Physical State Estimation for Power Grid Critical Infrastructures”, 2012
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., “Malicious False Data Injection in Hierarchical Electric Power Grid State Estimation Systems”, 2013 in view of Mi et al., “A Secure Scheme for Distributed Consensus Estimation against Data Falsification in Heterogeneous Wireless Sensor Networks”, 2015 and in further view of Zimmer et al., “Fault Tolerant Network Routing through Software Overlays for Intelligent Power Grids”, 2010
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., “Malicious False Data Injection in Hierarchical Electric Power Grid State Estimation Systems”, 2013 in view of Zonouz et al., “SCPSE: Security-Oriented Cyber-Physical State Estimation for Power Grid Critical Infrastructures”, 2012 and in further view of  Kezunovic, “Monitoring of Power System Topology in Real-Time”, 2006
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., “Malicious False Data Injection in Hierarchical Electric Power Grid State Estimation Systems”, 2013 in view of Zonouz et al., “SCPSE: Security-Oriented Cyber-Physical State Estimation for Power Grid Critical Infrastructures”, 2012 and in further view of Zimmer et al., “Fault Tolerant Network Routing through Software Overlays for Intelligent Power Grids”, 2010
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., “Malicious False Data Injection in Hierarchical Electric Power Grid State Estimation Systems”, 2013 in view of Yang et al., “Transition to a Two-Level Linear State Estimator—Part I: Architecture”, 2011 and in further view of Mi et al., “A Secure Scheme for Distributed Consensus Estimation against Data Falsification in Heterogeneous Wireless Sensor Networks”, 2015 and in further view of Zonouz et al., “SCPSE: Security-Oriented Cyber-Physical State Estimation for Power Grid Critical Infrastructures”, 2012 and in further view of Zimmer et al., “Fault Tolerant Network Routing through Software Overlays for Intelligent Power Grids”, 2010
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., “Malicious False Data Injection in Hierarchical Electric Power Grid State Estimation Systems”, 2013 in view of Zonouz et al., “SCPSE: Security-Oriented Cyber-Physical State Estimation for Power Grid Critical Infrastructures”, 2012 and in further view of Yang et al., “Transition to a Two-Level Linear State Estimator—Part I: Architecture”, 2011
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the § 112(a) Rejection
	In view of the amendments, the rejection is withdrawn.

Regarding the § 112(f) Invocation and corresponding 112(b) rejection
	In view of the amendments, the invocation and corresponding rejection are withdrawn.

Regarding the § 103 Rejection
The rejection is maintained. A new grounds of rejection is presented below for the newly added claims.

The Examiner notes that there was a typographical error in the prior grounds of rejection of claim 18, which has been remedied. The prior art that was relied upon and the supporting rationale for the rejection of claim 18 is unchanged. 


Applicant submits (Remarks, page 13): “…Feng does not teach or suggest the second level state estimator using raw local measurements from the low level areas to generate its state estimation. Therefore, Feng does not teach or suggest a first microgrid control calculating a first local state estimation using a first plurality of raw local measurements, and a central control system calculating a first global state estimation using the first plurality of raw local measurements and the second plurality of raw local measurements, as required by claim 1…” 

Examiner’s Response: 
	The Examiner respectfully disagrees.
	Feng is using the raw local measurements from the low level areas – because Feng’s system is calculating the top level state estimation using the results from the lower level state estimators which are using the raw measurements. 
	 The claim does not specify how the calculation is using the raw local measurements, as such the claim does not preclude the usage of the raw local measurements via the local state estimations which used the raw local measurements, e.g. Feng. 
	To clarify, see Feng, page 186, col. 1, second to last paragraph, as was relied upon: “The network is decomposed into two non-overlapping areas, with tie-lines (5; 8), (4; 9), (7; 9) to connect the Area1 and Area2. Each area is governed by its own local state estimator...The lower level state estimators will run WLS algorithms at each sub-area, and feed the estimation into top level state estimator as measurements” and see Feng, page 186, col. 1, last paragraph: “The lower level state estimators will run WLS algorithms at each sub-area, and feed the estimation into top level state estimator [global state estimator] as measurements” 
	See the rejection for more clarity. 

Applicant submits (Remarks, page 14): “…The SCPSE system of Zonouz is a single-level state estimation system; Zonouz does not teach or suggest a hierarchical state estimation system with multiple microgrid control systems and a central control system, each performing its own state estimation…”

Examiner’s Response: 
	This is a piecemeal attack against Zonouz for limitations that Zonouz was not relied upon for. 

Applicant submits (Remarks, page 14) : “Secondly, independent claim 1 recites "performing, by the first microgrid control system, a first false data detection test using the first local state estimation and one global state estimation of the plurality of global state estimations… Feng does not teach or suggest that the first level state estimators utilize any global state estimation from the second level state estimator…”

Examiner’s Response: 
	The Examiner respectfully disagrees. See Feng, as was relied on, page 187, “Multi-Area Level 2”: “The output of this level [of level 2’s state estimation] is also the updated value of ... and it should update the values of the Level 1 outputs”
	In other words, the first level state estimators utilize the global state estimation as the global state estimation updates “the values of the Level 1 outputs”, wherein level 1 is the local state estimator. 

Applicant submits (Remarks, page 15): “…See, e.g., Zonouz, Abstract. The SCPSE system of Zonouz is a single-level state estimation system; Zonouz does not teach or suggest a hierarchical state estimation system with multiple microgrid control systems and a central control system, each performing its own state estimation.…”

Examiner’s Response: 
	This is a piecemeal attack against Zonouz for limitations that Zonouz was not relied upon for. 

Applicant submits (Remarks, page 16-17): “…Thus, while other functions, such as the display
function, at the control center require access to the substation real-time data, the control center state estimator only uses the calculated (estimated) data passed up from the substations. That is, the control center state estimator does not utilize the substation real-time data, only the estimated data...…”

Examiner’s Response: 
	The Examiner respectfully disagrees.
	Claim 13 does not recite that the control center only uses the received measured data, i.e. the “real-time data”, as claim 13 does not recite an act of receiving the data.
	Newly added dependent claim 26 recites such a receiving of data, but does not recite that the received data is what is used for the global state estimation by the central control system.  See the rejection for more clarity. 
Furthermore, should this be recited, see Yang, figure 6, and its description as now relied upon in part for the newly added claims 25-26, including §IV ¶ 3: “The transitional two-level multiarea state estimator will require both real-time measurements transferred by SCADA system and the new power system communication network. So, we need a transitional information architecture as shown in Fig. 6. The old substations continue to use the existing SCADA-RTU communication to send real-time data while the newer substations do the substation level SE calculations and use the new high-speed communication to transfer data. At the control center level, the traditional SE is run side-by-side with the new linear SE. These two types of SE solutions are connected together seamlessly for operator displays.”  


Applicant submits (Remarks, page 17-18): “…See, e.g., id. Mi does not teach or suggest a
central control system, and thus does not teach or suggest a central control system using raw
local measurements. Therefore, Mi does not teach or suggest generating, by the central control
system, a simulated system topology using the first plurality of raw local measurements and a
second plurality of raw local measurements from a second microgrid control system of a second
microgrid, as required by claim 13... As discussed hereinabove, Zonouz does not teach or suggest a central control system using first and second pluralities of raw local measurements.”

Examiner’s Response: 
These are piecemeal attacks against references for limitations that the references were not relied upon for.

Applicant submits (Remarks, page 18): “…Secondly, independent claim 13 recites "performing, by the first microgrid control system, a first false data detection test by comparing the first local state estimation and one global state estimation of the plurality of global state estimations… Mi does not remedy these deficiencies of Feng and Yang. Rather, Mi discloses a neighbor peer-level distributed consensus scheme based on parameter adjustment to decrease the effect of a data falsification attack… Thus, Mi discloses that each node only compares its local state value with its neighbors' local state values; Mi does not teach or suggest a global state value, let alone a node comparing its local state value to a global state value...”

Examiner’s Response: 
The Examiner respectfully disagrees. This is a piecemeal attack against Mi, without regard for the combination of references relied upon. 
	Mi teaches, in part, in § 3.1 ¶¶ 1-2: “…node i compares the state value to its neighbor's value…”, i.e. page 5 ¶ 3: “...we can detect the attacker by comparing the threshold with the
difference between the neighbors' states and the state of node i…”
	See Feng, page 186, col. 1, last three paragraphs: “…The location of the top-level state estimator in our hierarchical model is arbitrary; more specifically, lower-tier state estimators are associated with their own regions, and the k-th level state estimators with the union of all regions forming the tree at whose root this region lies…Each area is governed by its own local state estimator, which we call the lower level, and connected by communication links to the second level state estimator, which we call the top level. The lower level state estimators will run WLS algorithms at each sub-area, and feed the estimation into top level state estimator as measurements…” – in other words, for Feng’s two-level state estimator, all of the state estimators are neighbors. E.g. see figure 2 of Feng.
	A skilled person would have found it obvious that when Feng’s teachings were taken in view of Mi to have compared the state values as estimated by Feng in the manner described by Mi. This would have included that when the “node i” was one of the microgrids to have compared the state estimate at the micro-grid to the state estimate of the central control system which neighbors the microgrid.   

Applicant submits (Remarks, page 19): “…As discussed hereinabove, Zonouz does not teach or suggest a hierarchical state estimation system with multiple microgrid control systems and a central control system, each performing its own state estimation.”

Examiner’s Response: 
These are piecemeal attacks against Zonouz for limitations that the Zonouz was not relied upon for.

Applicant submits (Remarks, page 20): “Mi does not remedy these deficiencies of Feng. Rather, Mi discloses a neighbor peer-level distributed consensus scheme based on parameter adjustment to decrease the effect of a data falsification attack… Mi does not teach or suggest a global state value, let alone a node comparing its local state value to a global state value.”

Examiner’s Response: 
The Examiner respectfully disagrees. This is a piecemeal attack against Mi, without regard for the combination of references relied upon. 
	Mi teaches, in part, in § 3.1 ¶¶ 1-2: “…node i compares the state value to its neighbor's value…”, i.e. page 5 ¶ 3: “...we can detect the attacker by comparing the threshold with the
difference between the neighbors' states and the state of node i…”
	See Feng, page 186, col. 1, last three paragraphs: “…The location of the top-level state estimator in our hierarchical model is arbitrary; more specifically, lower-tier state estimators are associated with their own regions, and the k-th level state estimators with the union of all regions forming the tree at whose root this region lies…Each area is governed by its own local state estimator, which we call the lower level, and connected by communication links to the second level state estimator, which we call the top level. The lower level state estimators will run WLS algorithms at each sub-area, and feed the estimation into top level state estimator as measurements…” – in other words, for Feng’s two-level state estimator, all of the state estimators are neighbors. E.g. see figure 2 of Feng.
	A skilled person would have found it obvious that when Feng’s teachings were taken in view of Mi to have compared the state values as estimated by Feng in the manner described by Mi. This would have included that when the “node i” was one of the microgrids to have compared the state estimate at the micro-grid to the state estimate of the central control system which neighbors the microgrid.   
	See the rejection for clarification. 

Applicant submits (Remarks, page 21): “…Zimmer, however, does not teach or suggest
any specific to state estimation, let alone state estimation comparison….”

Examiner’s Response: 
These are piecemeal attacks against Zimmer without addressing the combination of prior art relied upon.
See Zimmer, page 544, col. 1, ¶ 2, as was relied upon in part: “In the FREEDM model, IEM nodes and IFM nodes are distributed throughout the micro grid. In the event of a failure [e.g., detected false data], the IFM nodes would disconnect the breaker when detecting failures and notify the IEM nodes.”
As to the act of detecting the false data: see Feng, as was taken in combination with Mi for this feature. 
Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 recites “and first one or more processors” – this lacks an article. The Examiner suggests the use of “a”/”an” as this is the first recitation
Claim 21 recites “and second one or more processors” – this lacks an article. The Examiner suggests the use of “a”/”an” as this is the first recitation
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-10, 12, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., “Malicious False Data Injection in Hierarchical Electric Power Grid State Estimation Systems”, 2013 in view of Zonouz et al., “SCPSE: Security-Oriented Cyber-Physical State Estimation for Power Grid Critical Infrastructures”, 2012

Regarding Claim 1
Feng teaches:
A method for removing false data in a nested microgrid system that includes a first microgrid control system of a first microgrid, a second microgrid control system of a second microgrid, and a central control system, the method comprising: (Feng, see page 186, col. 1, second to last paragraph: “The network is decomposed into two non-overlapping areas [at least two microgrids], with tie-lines (5; 8), (4; 9), (7; 9) to connect the Area1 and Area2. Each area is governed by its own local state estimator [a local control system for each local microgrid], which we call the lower level, and connected by communication links to the second level state estimator [central control system], which we call the top level. The lower level state estimators will run WLS algorithms at each sub-area, and feed the estimation into top level state estimator as measurements.”
for more clarity, see the abstract: “The problem of malicious false data injection in power grid state estimators has recently gained considerable attention... We therefore consider the case of a bi-level hierarchical state estimator, which provides only partial observability to lower-tier state estimators.” e.g. see figure 2, which shows a 2-level, 2-area grid comprising microgrids as visually depicted
calculating, by the first microgrid control system of the first microgrid, a first local state estimation  using a first plurality of raw local measurements; calculating, by the second microgrid control system of the second microgrid, a second local state estimation  using a second plurality of raw local measurements; (Feng, page 186, col. 1, second to last paragraph, as cited above: “The network is decomposed into two non-overlapping areas, with tie-lines (5; 8), (4; 9), (7; 9) to connect the Area1 and Area2. Each area is governed by its own local state estimator...The lower level state estimators will run WLS algorithms at each sub-area, and feed the estimation into top level state estimator as measurements””
then see § 5.3, ¶ 2: “In each individual area, WLS algorithm is applied obtaining the estimation for each busbar of voltage and phase angle. Suppose in Areai, the number of buses is Ni, there are ni state variables to be estimated and mi measurements.”
to clarify, see § 3, eq. 1: “...a standard weighted least-squares (WLS) based solution.” which is using “z is the known measurement vector (size m > n), which typically comprises power injections, branch power flows and voltage magnitudes;” – and then see eq. 8 and the description: “where z1j is the m1j x 1 measurement vector of area j” – i.e., the local state estimation is using the local measurements of each “area j”
to clarify on claim interpretation: see page 186, col. 1 including eq. 1 of Feng for the “linear regression model” for the “WLS algorithm”, see ¶ 41 in the instant specification and eq. 2 which is substantially the same equation as the one in Feng
	calculating, by the central control system, a plurality of global state estimations, including a first global state estimation  using the first plurality of raw local measurements and the second plurality of raw local measurements, and a second global state estimation  using the first local state estimation and the second local state estimation; (Feng, page 186, col. 1, last paragraph: “The lower level state estimators will run WLS algorithms at each sub-area, and feed the estimation into top level state estimator [global state estimator] as measurements” -  see page 187, col. 1, “Multi-Area Level 2”: “The inputs of this level are the vector ...estimated from the Level 1 [using the local state estimations for the global state estimation] and the gain matrices as ...” – to clarify: see Feng, page 190, col. 2, ¶ 5: “At level 2, all the estimation values of voltage and phase angle from the level 1 WLS algorithm are collected, and put into calculation of measurements with which the WLS is applied again” – i.e. Feng generates a plurality of global state estimations which are directly using the local “state estimation values” 
to clarify on the plurality: Feng, page 187, col. 1, describes the “iterative process” for the “hierarchical state estimation solution”, i.e. there is a plurality of iterations each with their own estimations
to clarify on the use of the local measurements: Feng teaches: 1) the local state estimations are using the local measurements, and then 2) the global state estimations are using the “estimation values” of the local estimators as “measurements” in the “WLS” – as such, the global state estimation is directly using the measurements of each local area)
	performing, by the first microgrid control system, a first false data detection test  using the first local state estimation and one global state estimation of the plurality of global state estimations; (Feng, § 4: “We carry out a similar study of false data injection for the hierarchical model of state estimation [i.e., the test is performed for both levels], and focus on the boundary of such attacks and the robustness of state estimator.” 	to clarify: see § 4.1.2, ¶ 1: “We suppose in some area Sj , at level 1 [the local level], there is a potential attack vector a0j injected [a false data detection test at the local estimator]; or at level 1, an attack vector a0b is injected to the border variables  [a second false data detection test at the local estimator]; and at level 2, an attack vector a1 is injected [a false data detection test at the central controller]. So, the two-level multi-area model (8) from Section 3 is now changed into...” 
	as to the test on level 1 using one global state estimate: see Feng, page 187, “Multi-Area Level 2”: “The output of this level is also the updated value of ... and it should update the values of the Level 1 outputs. [as the local state estimator is being updated by the global state estimation, the detection test is performed using the global state estimation]”
	to clarify: Feng, § 4.1.2 – see ¶ 2: “If at area Sj , the attack vector is synthesized by the adversary to satisfy the unobservable condition...At the area Sj , y1j is observationally equivalent to y1j + c, and the adversary's injection of data is undetectable” – i.e. if the injected vector satisfies the “unobservable condition” then it is “undetectable”, else it is detected
performing, by the central control system, a second false data detection test  using the first global state estimation the second global state estimation;(Feng, § 4: “We carry out a similar study of false data injection for the hierarchical model of state estimation [i.e., the test is performed for both levels], and focus on the boundary of such attacks and the robustness of state estimator.” 	to clarify: see § 4.1.2, ¶ 1: “We suppose in some area Sj , at level 1 [the local level], there is a potential attack vector a0j injected [a false data detection test at the local estimator]; or at level 1, an attack vector a0b is injected to the border variables  [a second false data detection test at the local estimator]; and at level 2, an attack vector a1 is injected [a false data detection test at the central controller]. So the two-level multi-area model (8) from Section 3 is now changed into...” 
	detecting the false data in response to performing the first false data detection test or performing the second false data detection test; (Feng, § 4.1.2 – see ¶ 2: “If at area Sj , the attack vector is synthesized by the adversary to satisfy the unobservable condition...At the area Sj , y1j is observationally equivalent to y1j + c, and the adversary's injection of data is undetectable” – i.e. if the injected vector satisfies the “unobservable condition” then it is “undetectable”, else it is detected
	to clarify, § 4.1.2 second to last paragraph: “these attack vectors could bypass bad
measurement detection” – as to the detection method, a skilled person would have inferred this included Feng §4.1.1 detection method, as well as the other “common approaches include the detection of state changes and bad measurement values” (Feng, page 184, col. 1, ¶ 2) 
	to clarify on Feng’s use of the terms false data and bad data as compared to the claim – see Feng, page 192, col. 1, ¶ 2, then see Feng, page 184, col. 1, ¶ 2: “The ability to detect and compensate for bad data as may arise from faulty sensors or communication failure has been studied intensively as part of the design of state estimators, as has the analysis of observability in the presence of faults [1]...” and see ¶ 37 of the instant specification: “false data due to a sensor error [Feng’s bad data], communication noise [Feng’s bad data], or cyberattack [Feng’s False data]” – i.e. the claim term “false data” when interpreted in view of the specification encompasses both the “bad data” and “false data” in Feng
	updating the first global state estimation, the second global state estimation, or the first local state estimation in response to detecting the false data; (Feng, § 4.1.2: “We suppose in some area Sj , at level 1, there is a potential attack vector a0j injected; or at level 1, an attack vector a0b is injected to the border variables; and at level 2, an attack vector a1 is injected. So the two-level multi-area model (8) from Section 3 is now changed into...” – to clarify, see equation 8, and see equation 21 -  in response to the attack vector injection, the equations used for the state estimations are “changed” [updated] – to further clarify, see page 187, col. 1, including the “Multi-Area Level 1” and “Multi-Area Level 2”
	to clarify on this being in response to the detection: Feng teaches when false data is detected, the calculations for the state estimation are “changed”/updated to include the false data
	
Feng does not explicitly teach: 
	determining a source of the false data;
	and preventing the false data from being introduced into future state estimations. 

Zonouz teaches: 
determining a source of the false data; (Zonouz, see algorithm 1, see page 1794, col. 1, ¶ 2: “SCPSE implements Algorithm 1 to detect maliciously bad power measurements [first example of a detection test]. The main inputs (Line 1) are the cyber security state estimation result , the power system measurements, and a timeout threshold for the algorithm” 
see page 1794, col. 2, ¶ 2: “It is worth stressing that Algorithm 1 provides bad-data detection mainly for malicious cases and is a supplement to, rather than a replacement for, residual-based approaches, which are suitable for detecting noninteracting and natural errors. ...Consequently, the proposed approach [first example of the detection test] and traditional residual-based techniques [second example of the detection test, e.g. the one in Feng § 4.1.1] should be used together to achieve efficient detection of measurement corruptions due to both security  attacks and accidental errors.” – wherein in § IV, # 2 of Zonouz clarifies
Zonouz, page 1796, col. 1, ¶ 2: “In particular, the most likely HMM state is first picked from the list (Line 5). Using the power grid topology, SCPSE knows which measurements could or might have been corrupted [i.e. determining a source of the false data], given the set of compromised hosts encoded by s. The set of potentially corrupted measurements is stored in a binary vector (Line 6). To clarify, assuming that there are a total of measurements, is a binary vector in which 1 s and 0 s represent bad and good measurements, respectively...”
e.g. see table 3, see page 1796, col. 2, # 5: “Then, we launched an attack to compromise the host system 101.10.0.3 within the power network. The attack caused the IDS, which was monitoring the host’s incoming traffic, to trigger an alert. The UMDHMM tool used the generated HMM and the triggered IDS alert to estimate  the cyber security state. Table II shows the probability distribution over the HMM’s state space. The most likely current state in the HMM marks the host systems 28.1.1.1 and 101.10.0.3 as compromised...”
and preventing the false data from being introduced into future state estimations. (Zonouz, page 1795, col. 2, last paragraph: “The main idea is to circumvent the problem of needing to compute the initial power system estimate from the full data set by initially throwing out the set of suspicious measurements.” further clarified on page 1796, col. 1, ¶ 3: “The idea is to throw away the measurements that correspond to the 1 values in , and proceed with the normal state estimation routine using the remaining measurements...”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Feng on “In our work, we build on the aforementioned research of such undetectable false data injection attack for the case of multi-level, multi-area state estimators based and can describe conditions under which attacks may succeed” (Feng, page 185, col. 1, ¶ 3) with the teachings from Zonouz on “a security-oriented cyber-physical state estimation (SCPSE) system, which, at each time instant, identifies the compromised set of costs in the cyber network and the maliciously modified set of measurements obtained from power system sensors”
 The motivation to combine would have been that “The experimental results show that SCPSE significantly improves on the scalability of traditional intrusion detection techniques by using information from both cyber and power sensors. Furthermore, SCPSE was able to detect all the attacks against the control network in our experiments.” (Zonouz, abstract).

Regarding Claim 2
Feng teaches: 
	The method of claim 1, wherein the first microgrid includes a first plurality of field devices structured to generate the first plurality of raw local measurements PG-P17803USo1Page 2 of 13corresponding to physical or electrical characteristics of the first microgrid, and the second microgrid includes a second plurality of field devices structured to generate the second plurality of raw local measurements corresponding to physical or electrical characteristics of the second microgrid. (Feng, page 186, col. 2, last paragraph: “When the system contains T lines, and on all the buses and lines there has been placed a meter [example of a field device], z could have 1 + 2N + 4T elements: a voltage taken [example of a measurement of an electrical chrematistic] from the reference bus, active and reactive power injections evaluated from the busbars, active and reactive power flows evaluated from the lines from two directions.” –  to clarify, see the measurement vector in eq. 15)

Regarding Claim 3
Feng, in view of Zonouz, teaches: 
	The method of claim 1, wherein the false data is detected in response to performing the first false data detection test, and updating in response to detecting the false data comprises 
determining, by the first microgrid control system, the first local state estimation includes the false data, recalculating, by the first microgrid control system, a third local state estimation without the false data, and transmitting the third local state estimation to the central control system. (Feng, as cited above – see page 186, col. 1, second to last paragraph and equations 1, 8-9, and their accompanying descriptions, as well as page 187, col. 1 – to summarize, page 186, as cited above: “Each area [microgrid] is governed by its own local state estimator, which we call the lower level, and connected by communication links to the second level state estimator, which we call the top level. The lower level state estimators will run WLS algorithms at each sub-area, and feed the [local state] estimation into top level state estimator as measurements” – to clarify, see page 187, col. 1 ¶ 1: “The state estimator takes given busbar data and line data to calculate the measurements... constructs the Jacobian matrix H, and carries out the iterative solution algorithm for WLS state estimation problem which can be outlined as follows:”
	as to the false data in the local state estimation: see § 4.1.2, as was cited above: “We suppose in some area Sj , at level 1, there is a potential attack vector a0j injected; or at level 1, an attack vector a0b is injected to the border variables;” – to clarify, see § 4: “...The attacker could create arbitrary, non-random data into the collected measurements [i.e. the false data is in the measurements used for the local state estimations] once he or she knows about the network topology and gets resources to launch the attack” 
	as to removing the false data: Zonouz, page 1794, col. 2, ¶ 2: “Consequently, the proposed approach and traditional residual-based techniques should be used together to achieve efficient detection of measurement corruptions due to both security attacks and accidental errors.” – i.e. in combination with Feng’s detection tests at both the local and global levels – to clarify, see Feng §4.1.2: “We suppose in some area Sj , at level 1, there is a potential attack vector a0j injected; or at level 1, an attack vector a0b is injected to the border variables; and at level 2, an attack vector a1 is injected...” – i.e. it would have been obvious to have applied Zonzou’s system at each state estimator, because there is an attack vector for “security attacks” for each estimator then see Zonouz, page 1794 algorithm 1 and col. 1, ¶¶ 2-3: “The idea is to throw away the measurements that correspond to the 1 values in c, and proceed with the normal state estimation routine [generating new local/global state estimations without the false data] using the remaining measurements”)
	
Regarding Claim 4
Feng, in view of Zonouz, teaches: 
	The method of claim 1, wherein the false data is detected in response to performing the second false data detection test, and updating in response to detecting the false data comprises determining, by the central control system, the first local state estimation includes the false data, recalculating, by the central control system, the plurality of global states estimations without the false data, and transmitting one recalculated global state estimation to the central control system.  (Feng, as cited above – see page 186, col. 1, second to last paragraph and equations 1, 8-9, and their accompanying descriptions, as well as page 187, col. 1 – to summarize, page 186, as cited above: “Each area [microgrid] is governed by its own local state estimator, which we call the lower level, and connected by communication links to the second level state estimator, which we call the top level. The lower level state estimators will run WLS algorithms at each sub-area, and feed the [local state] estimation into top level state estimator as measurements” – to clarify, see page 187, col. 1 ¶ 1: “The state estimator takes given busbar data and line data to calculate the measurements... constructs the Jacobian matrix H, and carries out the iterative solution algorithm for WLS state estimation problem which can be outlined as follows:” 
to clarify on the global state estimation also being iterative: see Feng, page 190, col. 2, ¶ 5: “At level 2, all the estimation values of voltage and phase angle from the level 1 WLS algorithm are collected, and put into calculation of measurements with which the WLS is applied again” 
	as to the local state estimate at the central control system including the false data: Feng, page 190, col. 2, ¶ 5: “At level 2, all the estimation values of voltage and phase angle from the level 1 WLS algorithm are collected, and put into calculation of measurements with which the WLS is applied again. The level 2 Jacobian matrix F2 is obtained as a p1p2 matrix, where p1 is the sum of ni's, i.e. the total number of level 1 estimated state variables. The adversary could directly manipulate F2 to render the higher level state estimation unobservable...” – to clarify, see § 4: “...The attacker could create arbitrary, non-random data into the collected measurements [i.e. the local state estimations being used as measurements in the central controller] once he or she knows about the network topology and gets resources to launch the attack” 
	as to removing the false data: Zonouz, page 1794, col. 2, ¶ 2: “Consequently, the proposed approach and traditional residual-based techniques should be used together to achieve efficient detection of measurement corruptions due to both security attacks and accidental errors.” – i.e. in combination with Feng’s detection tests at both the local and global levels...” -  then see Zonouz, page 1794 algorithm 1 and col. 1, ¶¶ 2-3: “The idea is to throw away the measurements that correspond to the 1 values in c, and proceed with the normal state estimation routine [generating new local/global state estimations without the false data] using the remaining measurements”)

Regarding Claim 8
Zonouz teaches: 
	The method of claim 1, wherein preventing the false data from being introduced into the future state estimations comprises transmitting an alarm to a system operation or blocking data received from the determined source of the false data. (Zonouz, page 1796, col. 2, ¶ 3: “Then, we launched an attack to compromise the host system 101.10.0.3 within the power network. The attack caused the IDS, which was monitoring the host’s incoming traffic, to trigger an alert. The UMDHMM tool [system operation example] used the generated HMM and the triggered IDS alert [example of an alert to system operation] to estimate the cyber security state...The most likely current state
in the HMM marks the host systems 28.1.1.1 and 101.10.0.3 as compromised. From the cyber-physical network’s topology input and given the compromised hosts, SCPSE marks the real and reactive power measurements on transmission lines 1–2 and 16–17 as potentially corrupted” – e.g. table II and figures 7-9 
	in addition: see table II, the system output marks the “compromised hosts” and § III, ¶ 2 of Zonouz: “The power network’s access control policies are composed of rules about sources (IP/port addresses) that are either allowed or not allowed [block] to reach a destination” – i.e. it would have been obvious to modify one of these rules to stop the attack

Regarding Claim 9
Feng teaches: 
	The method of, claim 1 wherein the false data includes data injected by a cyber intruder and the determined source of the false data is a field device, the first microgrid control system, or the central control system. (Feng, § 5.3: “This influence could occur in three situations, where the attacker [the cyber intruder] could choose to switch off a meter [field device] at a non-overlapping area [at a microgrid], at a shared area, or directly manipulate the top level estimator [at the central control system]...Suppose at lower level, i.e., level 1, the attacker has the capacity to switch off  k meters” – for more clarity, see § 4.1.2 including ¶ 1 for the attack vectors)

Regarding Claim 10.
Zonouz teaches: 
	The method of, claim 1 wherein a first plurality of field devices and the first microgrid control system are structured to communicate by way of a software defined networking (SDN) controller  (Zonouz, see figure 4(b) which shows the “Power network topology” with software defined network including IP addresses assigned to each node, e.g. “101.10.0.3”, as well as port numbers, e.g. “/16”, “/20”, it also shows a “Corporate Super Router”, as well as “host systems and firewalls” (page 1796 ¶ 1) – this is an example of an SDN with controllers [e.g., the routers and firewalls in figure 4(b)] 
for claim interpretation, see the instant specification ¶ 25: “some or all of the communication channels of system 200 include one or more software defined networking (SDN) devices, such as an Ethernet switch.” – e.g., see figure 4(b) of Zonouz )
 and preventing the false data from being introduced into the future state estimations comprises transmitting a command to the SDN controller effective to disable communication by the determined source of the false data. (Zonouz, table II, provides a listing of “Compromised Hosts” from the system by IP address wherein page 1796-1797 the paragraph split between the pages teaches: “Fig. 4(b) shows the topology of a single control center network that has 59 nodes, e.g., host systems and firewalls. As shown in the figure, the Internet connections come from the node marked as Internet Host (28.1.1.1), which is assumed to be where the attacker resides initially.” and § III, ¶ 2 of Zonouz: “The power network’s access control policies are composed of rules about sources (IP/port addresses) that are either allowed or not allowed to reach a destination” 
e.g. § II # 1: “Before SCPSE begins its online operation, it uses the power network’s access control policies, e.g., firewall rules...”
then see § II, last paragraph: “Network administrators should develop response strategies for security attacks that may occur. The strategies may include automated intrusion response systems.” – it would have been obvious that such an “automated intrusion response system” as suggested by Zonouz would have included features such as modifying the “rules” to block/ “not allow[]” the source – as the “rules” are by “IP/port address”, and the system of Zonouz outputs the “Compromised Hosts” by IP address (see table II), and where applicable a skilled person would have also inferred the port address was provided, e.g. “101.10.0.0/16” in figure 4(b) 

Regarding Claim 12.
Feng teaches: 
	The method of claim 1, wherein the first plurality of raw local measurements includes a voltage magnitude and phase angle for a first plurality of buses of the first microgrid and the second plurality of raw local measurements includes a voltage magnitude and phase angle for a second plurality of buses of the second microgrid. (Feng, page 186, last two paragraphs: “Usually, the measurement vector z comprises line power flows, bus power injections, and bus voltage magnitudes, denoted by P=Qinj, P=Qflow and Vmag, where P stands for real power and Q for reactive power. These measurements can be expressed in terms of the state variables either using rectangular or polar coordinates. When using the polar coordinates for a system containing N buses, the state vector will have 2N 􀀀 1 elements: N bus voltage magnitudes and N 􀀀 1 phase angles, where the phase angle of one reference bus is set equal to an arbitrary value, such as 0.” )

Regarding Claim 23.
Zonouz teaches: 
	The method of claim 1, wherein preventing the false data from being introduced into the future state estimations comprises disconnecting a port within the nested microgrid system to isolate a portion of the nested microgrid system affected by the false data.  (Zonouz , table II, provides a listing of “Compromised Hosts” from the system by IP address wherein page 1796-1797 the paragraph split between the pages teaches: “Fig. 4(b) shows the topology of a single control center network that has 59 nodes, e.g., host systems and firewalls. As shown in the figure, the Internet connections come from the node marked as Internet Host (28.1.1.1), which is assumed to be where the attacker resides initially.” and § III, ¶ 2 of Zonouz: “The power network’s access control policies are composed of rules about sources (IP/port addresses) that are either allowed or not allowed to reach a destination” 
e.g. § II # 1: “Before SCPSE begins its online operation, it uses the power network’s access control policies, e.g., firewall rules...”
then see § II, last paragraph: “Network administrators should develop response strategies for security attacks that may occur. The strategies may include automated intrusion response systems.” – it would have been obvious that such an “automated intrusion response system” as suggested by Zonouz would have included features such as modifying the “rules” to block/ “not allow[]” the source – as the “rules” are by “IP/port address”, and the system of Zonouz outputs the “Compromised Hosts” by IP address (see table II), and where applicable a skilled person would have also inferred the port address was provided, e.g. “101.10.0.0/16” in figure 4(b) 

Regarding Claim 24.
Zonouz teaches: 
	The method of claim 1, wherein preventing the false data from being introduced into the future state estimations comprises blocking future measurements purporting to be from the determined source of the false data.(Zonouz , table II, provides a listing of “Compromised Hosts” from the system by IP address wherein page 1796-1797 the paragraph split between the pages teaches: “Fig. 4(b) shows the topology of a single control center network that has 59 nodes, e.g., host systems and firewalls. As shown in the figure, the Internet connections come from the node marked as Internet Host (28.1.1.1), which is assumed to be where the attacker resides initially.” and § III, ¶ 2 of Zonouz: “The power network’s access control policies are composed of rules about sources (IP/port addresses) that are either allowed or not allowed to reach a destination” 
e.g. § II # 1: “Before SCPSE begins its online operation, it uses the power network’s access control policies, e.g., firewall rules...”
then see § II, last paragraph: “Network administrators should develop response strategies for security attacks that may occur. The strategies may include automated intrusion response systems.” – it would have been obvious that such an “automated intrusion response system” as suggested by Zonouz would have included features such as modifying the “rules” to block/ “not allow[]” the source – as the “rules” are by “IP/port address”, and the system of Zonouz outputs the “Compromised Hosts” by IP address (see table II), and where applicable a skilled person would have also inferred the port address was provided, e.g. “101.10.0.0/16” in figure 4(b) 


Claim 13-17, 19-20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., “Malicious False Data Injection in Hierarchical Electric Power Grid State Estimation Systems”, 2013 in view of Yang et al., “Transition to a Two-Level Linear State Estimator—Part I: Architecture”, 2011 and in further view of Mi et al., “A Secure Scheme for Distributed Consensus Estimation against Data Falsification in Heterogeneous Wireless Sensor Networks”, 2015 and in further view of Zonouz et al., “SCPSE: Security-Oriented Cyber-Physical State Estimation for Power Grid Critical Infrastructures”, 2012

Regarding Claim 13.
Feng teaches: 
A method for mitigating a false switching command in a nested microgrid system that includes a first microgrid and a central control system, the method comprising: receiving, by a first microgrid control system of the first microgrid, a switching command effective to toggle a controllable [meter] of the first microgrid;(Feng, see page 186, col. 1, second to last paragraph: “The network is decomposed into two non-overlapping areas [at least two microgrids], with tie-lines (5; 8), (4; 9), (7; 9) to connect the Area1 and Area2. Each area is governed by its own local state estimator [a local control system for each local microgrid], which we call the lower level, and connected by communication links to the second level state estimator [central control system], which we call the top level. The lower level state estimators will run WLS algorithms at each sub-area, and feed the estimation into top level state estimator as measurements.”
for more clarity, see the abstract: “The problem of malicious false data injection in power grid state estimators has recently gained considerable attention... We therefore consider the case of a bi-level hierarchical state estimator, which provides only partial observability to lower-tier state estimators.” e.g. see figure 2, which shows a 2-level, 2-area grid comprising microgrids as visually depicted
for the switching command: Feng, § 5.3: “This influence could occur in three situations, where the attacker [the cyber intruder] could choose to switch off  a meter at a non-overlapping area, at a shared area, or directly manipulate the top level estimator...Suppose at lower level, i.e., level 1, the attacker has the capacity to switch off  k meters” [i.e. a field device is the source, as well as the local control system for the k meters/field devices]
	calculating, by the first microgrid control system of the first microgrid, a first local state estimation  using the [fixed] microgrid topology; calculating, by the central control system, a plurality of global state estimations, including a first global state estimation  using the  [fixed] system topology, and a second global state estimation  using the first local state estimation;  (Feng, page 190, footnote # 1: “In [14], the number of measurements is treated identical as number of meters. We follow this convention in the proofs in this section, since from a fixed topology of meter placement, it is easy to derive the coefficient for meter numbers from measurement numbers.”, e.g., the “size m” of the “measurement vector” (§ 3 ¶ 1, and see eq. 8’s description) – this is used in the local state estimation processor, and in the global state estimation process – e.g., an example of the system measurement vector is shown in eq. 15 with the system topology of: “When the system contains T lines, and on all the buses and lines there has been placed a meter, z could have 1 + 2N + 4T elements: a voltage taken from the reference bus, active and reactive power injections evaluated from the busbars, active and reactive power flows evaluated from the lines from two directions.”
	as to the state estimation: Feng, page 186, col. 1, last paragraph: “The lower level state estimators will run WLS algorithms at each sub-area, and feed the estimation into top level state estimator [global state estimator] as measurements” -  see page 187, col. 1, “Multi-Area Level 2”: “The inputs of this level are the vector ...estimated from the Level 1 [using the local state estimations for the global state estimation] and the gain matrices as ...” – to clarify: see Feng, page 190, col. 2, ¶ 5: “At level 2, all the estimation values of voltage and phase angle from the level 1 WLS algorithm are collected, and put into calculation of measurements with which the WLS is applied again” – i.e. Feng generates a plurality of global state estimations which are directly using the local “state estimation values” 
to clarify on the plurality: Feng, page 187, col. 1, describes the “iterative process” for the “hierarchical state estimation solution”, i.e. there is a plurality of iterations each with their own state estimations, the global state estimations each using the local state estimations and the system/microgrid topology 
furthermore: see “H” the “measurement Jacobian” in Feng eq. 9 for the WLS algorithm, see eq. 2 in the instant specification which is the same equation, wherein “H is a matrix [e.g., the Jacobian] including the microgrid topology”, and see ¶ 49 of the instant specification – this eq. 2 in the instant specification is what is used for the “global state estimation”, i.e. Feng is using the topology in a substantially similar manner for the state estimation as the exemplary embodiment 
	performing, by the first microgrid control system, a first false data detection test by comparing the first local state estimation and one global state estimation of the plurality of global state estimations; (Feng, § 4: “We carry out a similar study of false data injection for the hierarchical model of state estimation [i.e., the test is performed for both levels], and focus on the boundary of such attacks and the robustness of state estimator.” 	to clarify: see § 4.1.2, ¶ 1: “We suppose in some area Sj , at level 1 [the local level], there is a potential attack vector a0j injected [a false data detection test at the local estimator]; or at level 1, an attack vector a0b is injected to the border variables  [a second false data detection test at the local estimator]; and at level 2, an attack vector a1 is injected [a false data detection test at the central controller]. So the two-level multi-area model (8) from Section 3 is now changed into...” 
	as to the test on level 1 using one global state estimate: see Feng, page 187, “Multi-Area Level 2”: “The output of this level is also the updated value of ... and it should update the values of the Level 1 outputs. [as the local state estimator is being updated by the global state estimation, the detection test is performed using the global state estimation]”
	to clarify: Feng, § 4.1.2 – see ¶ 2: “If at area Sj , the attack vector is synthesized by the adversary to satisfy the unobservable condition...At the area Sj , y1j is observationally equivalent to y1j + c, and the adversary's injection of data is undetectable” – i.e. if the injected vector satisfies the “unobservable condition” then it is “undetectable”, else it is detected
	performing, by the central control system, a second false data detection test by comparing the first global state estimation and the second global state estimation;  (Feng, § 4.1.2 – see ¶ 2: “If at area Sj , the attack vector is synthesized by the adversary to satisfy the unobservable condition...At the area Sj , y1j is observationally equivalent to y1j + c, and the adversary's injection of data is undetectable” – i.e. if the injected vector satisfies the “unobservable condition” then it is “undetectable”, else it is detected
	to clarify, § 4.1.2 second to last paragraph: “these attack vectors could bypass bad
measurement detection” – as to the detection method, a skilled person would have inferred this included Feng §4.1.1 detection method, as well as the other “common approaches include the detection of state changes [e.g., comparing the change between two global state estimations between two iterations of the WLS algorithm] and bad measurement values” (Feng, page 184, col. 1, ¶ 2) 
	determining the switching command includes false data in response to performing the PG-P17803USo1Page 5 of 13first false data detection test or the second false data detection test; (Feng, as cited above, wherein § 5.3 ¶ 2 teaches: “This influence could occur in three situations, where the attacker could choose to switch off  a meter at a non-overlapping area, at a shared area, or directly manipulate the top level estimator....Suppose at lower level, i.e., level 1, the attacker has the
capacity to switch off k meters...” – i.e. Feng’s switching command was determined to be the false data being injected)

Feng does not explicitly teach:
...switch ...
generating, by the first microgrid control system, a simulated microgrid topology  using a first plurality of raw local measurements; 
generating, by the central control system, a simulated system topology  using the first plurality of raw local measurements and a second plurality of raw local measurements from a second microgrid control system of a second microgrid;
...by comparing the first local state estimation and one global state estimation ...
	determining a source of the false data;
	and preventing the false data from being introduced into future state estimations. 

Yang teaches:
...switch ... (Yang, §III.A ¶¶ 2-3: “Unlike the traditional SE, the topology is not determined first. Instead, the current phasor measurements are used to solve a local SE for each voltage level. The resulting circuit breaker currents are then used to check whether the breaker/switch statuses are bad...Once the breaker/switch statuses are checked for bad data, the topology processor can be used to define the circuit topology at each voltage level. The resulting nodal topology is then ready to be sent to the control center.”)
generating, by the first microgrid control system, a simulated microgrid topology  using a first plurality of raw local measurements;  generating, by the central control system, a simulated system topology  using the first plurality of raw local measurements and a second plurality of raw local measurements from a second microgrid control system of a second microgrid; (Yang, § II.B, # 2, on page 48, ¶¶ 1-3: “In this two-level state estimator, the substation level state estimator needs to estimate the substation state and build the substation level topology [example of generating a microgrid topology]. Thus it requires the substation connectivity data and real-time measurements at the substation [using the local measurements]. Hence, we can keep both the static and real-time database pertaining to each substation at the substation itself, which will be much more convenient for such a decentralized or distributed application. At the same time, as the control center level state estimator calculations need to merge all the substation topology [example of generating a system topology using the local measurements] and substation calculations into a system state, a database is also needed at the control center to support this function. This distributed two-level database structure is shown in Fig. 3. The substation level topology processor builds the substation topology while the substation level state estimator estimates the substation states. Thus, much of the traditional centralized database can be distributed to the substations
to clarify: see figure 3, for the “Substation Level Topology Processor” and the “Control Center Level Topology Processor”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Feng on “In our work, we build on the aforementioned research of such undetectable false data injection attack for the case of multi-level, multi-area state estimators based and can describe conditions under which attacks may succeed” (Feng, page 185, col. 1, ¶ 3) with the teachings from Yang on a “two-level state estimator” which includes topology processors (Yang, abstract and figure 3).
The motivation to combine would have been: “Moreover, the new digital substations can perform some of the computation at the substation itself resulting in a more accurate two-level state estimator. The main contribution in this paper is that this two-level processing removes the bad data and topology errors, which are major problems today, at the substation level.” (Yang, abstract). 

Feng, in view of Yang, does not explicitly teach:
...by comparing the first local state estimation and one global state estimation ...
	determining a source of the false data;
	and preventing the false data from being introduced into future state estimations. 

Mi teaches: 
...by comparing the first local state estimation and one global state estimation ... (Mi, § 3.1 ¶¶ 1-2: “Detection algorithms are designed to assort abnormal nodes and honest nodes in the network. With the characteristics of the consensus algorithm, the state values of all of the nodes in the network converge to a common value, and the difference among all of the states is reduced to zero. Based on this characteristic, this paper presents a detection algorithm by comparing a localized threshold to the difference produced by each node state and its neighbors’, and the threshold adaptively shrinks to zero. We now elaborate the consensus secure scheme based on the detection algorithm below. In the first stage, the node i 2 IS makes a measurement independently and transfers the measurement value to its neighbors. Then, node i compares the state value to its neighbor’s value...” – to clarify, page 5, ¶ 3: “Considering that malicious nodes inject false data with a large deviation from the sensing data of authentic nodes, we can detect the attacker by comparing the threshold with the difference between the neighbors’ states and the state of node i. Furthermore, as the consensus is carried out, the localized threshold li(k) will decease to zero, and the attackers are given no tolerance”)

	Mi is considered analogous art as 1) it is in the same field of endeavor of detecting a “data falsification attack” (Mi, § 3, see §2.2 for clarification, see the instant specification ¶ 1 and ¶ 21 as well), and 2) this is reasonably pertinent to the problem faced by the instant inventor of detecting a “false data injection attacks” (instant specification, ¶ 1) where “There remain unmet needs including increasing the accuracy of false data detection,” (instant specification, ¶ 21).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Feng, as modified above, on “In our work, we build on the aforementioned research of such undetectable false data injection attack for the case of multi-level, multi-area state estimators based and can describe conditions under which attacks may succeed” (Feng, page 185, col. 1, ¶ 3) with the teachings from Mi on “the consensus secure scheme based on the detection algorithm” (Mi, § 3.1 ¶ 1). The motivation to combine would have been that “Furthermore, as the consensus is carried out, the localized threshold li(k) will decease to zero, and the attackers are given no tolerance.” (Mi, page 5) and that “the simulation results illustrate the effectiveness and efficiency of the proposed scheme.” (Mi, § 5)

Feng, in view of Yang and Mi, does not explicitly teach:
determining a source of the false data;
	and preventing the false data from being introduced into future state estimations. 

Zonouz teaches:
determining a source of the false data; (Zonouz, page 1796, col. 1, ¶ 2: “In particular, the most likely HMM state is first picked from the list (Line 5). Using the power grid topology, SCPSE knows which measurements could or might have been corrupted, given the set of compromised hosts encoded by s. The set of potentially corrupted measurements is stored in a binary vector (Line 6). To clarify, assuming that there are a total of measurements, is a binary vector in which 1 s and 0 s represent bad and good measurements, respectively...” – for more clarification see the citations in claim 1 for this limitation
	and preventing the false data from being introduced into future state estimations. (Zonouz, page 1795, col. 2, last paragraph: “The main idea is to circumvent the problem of needing to compute the initial power system estimate from the full data set by initially throwing out the set of suspicious measurements.” further clarified on page 1796, col. 1, ¶ 3: “The idea is to throw away the measurements that correspond to the 1 values in , and proceed with the normal state estimation routine using the remaining measurements...”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Feng, as modified above, on “In our work, we build on the aforementioned research of such undetectable false data injection attack for the case of multi-level, multi-area state estimators based and can describe conditions under which attacks may succeed” (Feng, page 185, col. 1, ¶ 3) with the teachings from Zonouz on “a security-oriented cyber-physical state estimation (SCPSE) system, which, at each time instant, identifies the compromised set of costs in the cyber network and the maliciously modified set of measurements obtained from power system sensors”
 The motivation to combine would have been that “The experimental results show that SCPSE significantly improves on the scalability of traditional intrusion detection techniques by using information from both cyber and power sensors. Furthermore, SCPSE was able to detect all the attacks against the control network in our experiments.” (Zonouz, abstract).

Regarding Claim 14.
Feng teaches: 
	The method of claim 13, wherein the first microgrid includes a first plurality of field devices structured to generate the first plurality of raw local measurements corresponding to physical or electrical characteristics of the first microgrid, and the second microgrid includes a second plurality of field devices structured to generate the second plurality of raw local measurements corresponding to physical or electrical characteristics of the second microgrid.  (Feng, page 186, col. 2, last paragraph: “When the system contains T lines, and on all the buses and lines there has been placed a meter [example of a field device], z could have 1 + 2N + 4T elements: a voltage taken [example of a measurement of an electrical chrematistic] from the reference bus, active and reactive power injections evaluated from the busbars, active and reactive power flows evaluated from the lines from two directions.” –  to clarify, see the measurement vector in eq. 15)

Regarding Claim 15.
Feng, in view of Yang teaches: 
	The method of claim 13, wherein determining the switching command includes the false data comprises determining that execution of the switching command would cause a voltage collapse on the first microgrid.  (Feng, § 5.3 ¶¶ 1-2 teaches: “the attacker could choose to switch off  a meter”, e.g. “k meters”, such as to, as per § 4 ¶ 1 “create arbitrary, non-random data into the collected measurements”  - this would cause a measurement of voltage from the meter to collapse to zero
	and wherein Yang teaches that that the microgrid would have also included “breaker/switch statuses” (Yang, § III.A) – e.g., figure 4 – a skilled person would have inferred that sending a switching command to one of these switches would have also caused a voltage collapse, e.g. at a meter, e.g. by switching open a breaker/switch such that a meter was no longer connected to the grid)

Regarding Claim 16.
Feng, in view of Yang teaches: 
	The method of claim 13, wherein determining the switching command includes the false data comprises determining that execution of the switching command would cause an over voltage condition or an under voltage condition on the first microgrid. (Feng, § 5.3 ¶¶ 1-2 teaches: “the attacker could choose to switch off  a meter”, e.g. “k meters”, such as to, as per § 4 ¶ 1 “create arbitrary, non-random data into the collected measurements”  - this would cause a measurement of voltage from the meter to collapse to zero
	and wherein Yang teaches that that the microgrid would have also included “breaker/switch statuses” (Yang, § III.A) – e.g., figure 4 – a skilled person would have inferred that sending a switching command to one of these switches would have also caused a voltage collapse, e.g. at a meter, e.g. by switching open a breaker/switch such that a meter was no longer connected to the grid
to clarify: undervoltage conditions encompass a voltage collapse under the BRI
as to the overvoltage: as per Feng, the attack is to  “create arbitrary, non-random data into the collected measurements” – a skilled person would have found it obvious to have done this by creating an overvoltage in the grid, e.g. by closing a switch/breaker that was open, as this would have created arbitrary, non-random data in the measurements)

Regarding Claim 17.
Feng, as taken in combination above including with Zonouz teaches: 
	The method of claim 13, wherein a first plurality of field devices, the first microgrid control system, and the central control system are structured to communicate by way of a software defined networking (SDN) controller (Zonouz, see figure 4(b) which shows the “Power network topology” with software defined network including IP addresses assigned to each node, e.g. “101.10.0.3”, as well as port numbers, e.g. “/16”, “/20”, it also shows a “Corporate Super Router”, as well as “host systems and firewalls” (page 1796 ¶ 1) – i.e. this is an SDN
for claim interpretation, see the instant specification ¶ 25: “some or all of the communication channels of system 200 include one or more software defined networking (SDN) devices, such as an Ethernet switch.” – e.g., see figure 4(b) of Zonouz )
and ignoring the received switching command comprises transmitting a command to the SDN controller effective to disable communication from one field device of the first plurality of field devices, the first microgrid, or the central control system. (Feng, § 5.3 ¶¶ 1-2 teaches: “the attacker could choose to switch off  a meter”, e.g. “k meters”, such as to, as per § 4 ¶ 1 “create arbitrary, non-random data into the collected measurements”  
Zonouz , table II, provides a listing of “Compromised Hosts” from the system by IP address wherein page 1796-1797 the paragraph split between the pages teaches: “Fig. 4(b) shows the topology of a single control center network that has 59 nodes, e.g., host systems and firewalls. As shown in the figure, the Internet connections come from the node marked as Internet Host (28.1.1.1), which is assumed to be where the attacker resides initially.” and § III, ¶ 2 of Zonouz: “The power network’s access control policies are composed of rules about sources (IP/port addresses) that are either allowed or not allowed to reach a destination” 
e.g. § II # 1: “Before SCPSE begins its online operation, it uses the power network’s access control policies, e.g., firewall rules...”
then see § II, last paragraph: “Network administrators should develop response strategies for security attacks that may occur. The strategies may include automated intrusion response systems.” – it would have been obvious that such an “automated intrusion response system” as suggested by Zonouz would have included features such as modifying the “rules” to block/ “not allow[]” the source – as the “rules” are by “IP/port address”, and the system of Zonouz outputs the “Compromised Hosts” by IP address (see table II), and where applicable a skilled person would have also inferred the port address was provided, e.g. “101.10.0.0/16” in figure 4(b) 

Regarding Claim 19.
Feng teaches: 
	The method of claim 13, wherein the switching command is received from the central control system, and the central control system generates the switching command using the false data cause by a cyber intruder, a faulty sensor, or signal noise.  (Feng, § 5.3: “This influence could occur in three situations, where the attacker [the cyber intruder] could choose to switch off a meter at a non-overlapping area, at a shared area, or directly manipulate the top level estimator [the central control system]...Suppose at lower level, i.e., level 1, the attacker has the capacity to switch off  k meters” [i.e. a field device is the source, as well as the local control system for the k meters/field devices]
and § 4.1.2 provides more clarification: “When the false data injection attack occurs at level 2 [the cyber intruder injects data into the central control system], the injected vector is synthesized as the following condition”)

Regarding Claim 20.
Zonouz teaches: 
	The method of claim 13, wherein ignoring the switching command comprises blocking a source of the switching command or alerting a system operator. (Zonouz, page 1796, col. 2, ¶ 3: “Then, we launched an attack to compromise the host system 101.10.0.3 within the power network. The attack caused the IDS, which was monitoring the host’s incoming traffic, to trigger an alert. The UMDHMM tool [system operation example] used the generated HMM and the triggered IDS alert to estimate the cyber security state...The most likely current state
in the HMM marks the host systems 28.1.1.1 and 101.10.0.3 as compromised. From the cyber-physical network’s topology input and given the compromised hosts, SCPSE marks the real and reactive power measurements on transmission lines 1–2 and 16–17 as potentially corrupted ” – e.g. table II and figures 7-9 [i.e., the marking is marking the data to alert the system operator] – to clarify, § II ¶ 4: “The IDS reports and the correspondingly updated power system state estimator outputs enable SCPSE to provide situational awareness by continuously presenting operators with clear and complete information on the cyber-physical state of the power grid.”
	in addition: Zonouz , table II, provides a listing of “Compromised Hosts” from the system by IP address wherein page 1796-1797 the paragraph split between the pages teaches: “Fig. 4(b) shows the topology of a single control center network that has 59 nodes, e.g., host systems and firewalls. As shown in the figure, the Internet connections come from the node marked as Internet Host (28.1.1.1), which is assumed to be where the attacker resides initially.” and § III, ¶ 2 of Zonouz: “The power network’s access control policies are composed of rules about sources (IP/port addresses) that are either allowed or not allowed to reach a destination” 
e.g. § II # 1: “Before SCPSE begins its online operation, it uses the power network’s access control policies, e.g., firewall rules...”
then see § II, last paragraph: “Network administrators should develop response strategies for security attacks that may occur. The strategies may include automated intrusion response systems.” – it would have been obvious that such an “automated intrusion response system” as suggested by Zonouz would have included features such as modifying the “rules” to block/ “not allow[]” the source – as the “rules” are by “IP/port address”, and the system of Zonouz outputs the “Compromised Hosts” by IP address (see table II), and where applicable a skilled person would have also inferred the port address was provided, e.g. “101.10.0.0/16” in figure 4(b) 

Regarding Claim 26.
Yang teaches: 
	The method of claim 13, further comprising: receiving, by the central control system, the first plurality of raw local measurements either directly from a first plurality of field devices in the first microgrid, or from the first plurality of field devices by way of the first microgrid control system; and receiving, by the central control system, the second plurality of raw local measurements either directly from a second plurality of field devices in the second microgrid, or from the second plurality of field devices byway of the second microgrid control system. (Yang, § II.B on page 48, ¶ 1: “In the present system, the whole database is at the control center. The static database of all system parameter and substation connectivity information resides at the control center. The real-time database consisting of the measurements from each substation [each microgrid] is periodically transferred to the control center from the RTUs over the SCADA communication system.”  - to clarify, see § II.A: “In each substation, we use a high bandwidth LAN for intra-substation communication and each substation server collects all the synchrophasor measurement data [from field devices] as well as other data collected [other measurements, see figure 1] or calculated within the substation.”; and to further clarify, see page 48, col. 2, ¶ 3: “The overall database that supports all the control center functions will certainly have other attributes. For example, the display functions at the control center will require access to the substation static and real-time data.” 
In addition to this, the Examiner also notes that this feature as claimed is part of the “Traditional real-time modeling system and database” as shown in figure 2 of Yang which depicts a “Real Time Database” which sends “Analogue Measurements” to the “State Estimator”, as described on page 48, col. 1, ¶ 3: “Traditional control centers build and maintain the real-time database and the static database which are needed for all the displays and all the EMS applications.” – and see § IV, ¶¶ 2-3: “We point out in this section that the state estimator can take advantage of partial implementation of such technologies… The transitional two-level multiarea state estimator will require both real-time measurements transferred by SCADA system and the new power system communication network. So we need a transitional information architecture as shown in Fig. 6 [which shows a combination of Yang figures 2-3]. The old substations continue to use the existing SCADA-RTU communication to send real-time data while the newer substations do the substation level SE calculations and use the new high-speed communication to transfer data. At the control center level, the traditional SE is run side-by-side with the new linear SE. These two types of SE solutions are connected together seamlessly for operator displays.”)

In addition to the above stated motivation to combine, an additional motivation to combine would have been that “Here we do not propose a new design of centralized SE leading to an optimal mathematical solution when only some substations are equipped with the substation level SE, but the proposed method takes advantage of the substation level SEs without modifying existing centralized SEs.” (Yang, page 50, col. 2, last paragraph).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., “Malicious False Data Injection in Hierarchical Electric Power Grid State Estimation Systems”, 2013 in view of Mi et al., “A Secure Scheme for Distributed Consensus Estimation against Data Falsification in Heterogeneous Wireless Sensor Networks”, 2015 and in further view of Zimmer et al., “Fault Tolerant Network Routing through Software Overlays for Intelligent Power Grids”, 2010

Regarding Claim 21.
Feng teaches: 
	A nested microgrid system, comprising: a plurality of microgrids, each microgrid comprising a respective microgrid control system comprising: a first non-transitory memory comprising instructions; and first one or more processors in communication with the first non-transitory memory; and a central control system comprising:  a second non-transitory memory comprising instructions; and second one or more processors in communication with the second non-transitory memory,  (Feng, see page 186, col. 1, second to last paragraph: “The network is decomposed into two non-overlapping areas [at least two microgrids], with tie-lines (5; 8), (4; 9), (7; 9) to connect the Area1 and Area2. Each area is governed by its own local state estimator [local control system and local microgrid], which we call the lower level, and connected by communication links to the second level state estimator [central control system], which we call the top level. The lower level state estimators will run WLS algorithms at each sub-area, and feed the estimation into top level state estimator as measurements.” – for more clarification, see the citations above in claims 1 and 13 for a similar feature as this one
	As these state estimators run “algorithms”, they have a processor and memory such as to execute said “algorithms”
wherein during a first time each first one or more processors executes the instructions to calculate a respective local state estimation using an associated plurality of raw local measurements, the second one or more processors execute the instructions to calculate a plurality of global state estimations, including first and second global state estimations using a local state estimation from each microgrid control system, (Feng, page 186, col. 1, last paragraph: “The lower level state estimators will run WLS algorithms at each sub-area, and feed the estimation into top level state estimator [global state estimator] as measurements” -  see page 187, col. 1, “Multi-Area Level 2”: “The inputs of this level are the vector ...estimated from the Level 1 [using the local state estimations for the global state estimation] and the gain matrices as ...” – to clarify: see Feng, page 190, col. 2, ¶ 5: “At level 2, all the estimation values of voltage and phase angle from the level 1 WLS algorithm are collected, and put into calculation of measurements with which the WLS is applied again” – i.e. Feng generates a plurality of global state estimations which are directly using the local “state estimation values” 
to clarify on the plurality: Feng, page 187, col. 1, describes the “iterative process” for the “hierarchical state estimation solution”, i.e. there is a plurality of iterations each with their own state estimations 
to clarify on the local state estimation using the local measurements: see § 5.3, ¶ 2: “In each individual area, WLS algorithm is applied obtaining the estimation for each busbar of voltage and phase angle. Suppose in Areai, the number of buses is Ni, there are ni state variables to be estimated and mi measurements.” and see § 3, eq. 1: “...a standard weighted least-squares (WLS) based solution.” which is using “z is the known measurement vector (size m > n), which typically comprises power injections, branch power flows and voltage magnitudes;” – and then see eq. 8 and the description: “where z1j is the m1j x 1 measurement vector of area j” – i.e., the local state estimation is using the local measurements of each “area j”
…the second one or more processors execute the instructions to compare the first global state estimation and the second global state estimation and, based thereon, detect the false data in the nested microgrid system,PG-P17803USo1Page 7 of 13 (Feng, page 184, col. 1, ¶ 2: “The ability to detect and compensate for bad data as may arise from faulty sensors or communication failure has been studied intensively as part of the design of state estimators, as has the analysis of observability in the presence of faults [1]. Common approaches include the detection of state changes [e.g., between the two global state estimations] and bad measurement values, allowing to filling in missing data where redundant information is available, and to report violations otherwise based on fault models” – to clarify, § 4.1.2 last paragraph: “these attack vectors could bypass bad measurement detection...”; 

Feng does not teach: 
wherein during a second time each first one or more processors executes the instructions to compare the respective local state estimation and one global state estimation of the plurality of global state estimations and, based thereon, detect false data at the corresponding microgrid, and 
wherein during a third time at least one of the first one or more processors executes the instructions to modify status of circuit breakers in the nested microgrid system based on the detected false data.

Feng, in view of Mi, teaches:
wherein during a second time each first one or more processors executes the instructions to compare the respective local state estimation and one global state estimation of the plurality of global state estimations and, based thereon, detect false data at the corresponding microgrid, and  (Feng, as cited above, teaches, in summary: “Each area is governed by its own local state estimator, which we call the lower level, and connected by communication links to the second level state estimator, which we call the top level. The lower level state estimators will un WLS algorithms at each sub-area, and feed the estimation  into top level state estimator as measurements” (Feng, page 186, second to last paragraph) 
then see Mi § 3.1 ¶¶ 1-2: “Detection algorithms are designed to assort abnormal nodes and honest nodes in the network. With the characteristics of the consensus algorithm, the state values of all of the nodes in the network converge to a common value, and the difference among all of the states is reduced to zero. Based on this characteristic, this paper presents a detection algorithm by comparing a localized threshold to the difference produced by each node state and its neighbors’, and the threshold adaptively shrinks to zero. We now elaborate the consensus secure scheme based on the detection algorithm below. In the first stage, the node i 2 IS makes a measurement independently and transfers the measurement value to its neighbors. Then, node i compares the state value to its neighbor’s value...” – to clarify, page 5, ¶ 3: “Considering that malicious nodes inject false data with a large deviation from the sensing data of authentic nodes, we can detect the attacker by comparing the threshold with the difference between the neighbors’ states and the state of node i. Furthermore, as the consensus is carried out, the localized threshold li(k) will decease to zero, and the attackers are given no tolerance” 

Mi is considered analogous art as 1) it is in the same field of endeavor of detecting a “data falsification attack” (Mi, § 3, see §2.2 for clarification, see the instant specification ¶ 1 and ¶ 21 as well), and 2) this is reasonably pertinent to the problem faced by the instant inventor of detecting a “false data injection attacks” (instant specification, ¶ 1) where “There remain unmet needs including increasing the accuracy of false data detection,” (instant specification, ¶ 21).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Feng, as modified above, on “In our work, we build on the aforementioned research of such undetectable false data injection attack for the case of multi-level, multi-area state estimators based and can describe conditions under which attacks may succeed” (Feng, page 185, col. 1, ¶ 3) with the teachings from Mi on “the consensus secure scheme based on the detection algorithm” (Mi, § 3.1 ¶ 1). The motivation to combine would have been that “Furthermore, as the consensus is carried out, the localized threshold li(k) will decease to zero, and the attackers are given no tolerance.” (Mi, page 5) and that “the simulation results illustrate the effectiveness and efficiency of the proposed scheme.” (Mi, § 5)

Feng, in view of Mi, does not explicitly teach:
wherein during a third time at least one of the first one or more processors executes the instructions to modify status of circuit breakers in the nested microgrid system based on the detected false data.

Zimmer teaches:
wherein during a third time at least one of the first one or more processors executes the instructions to modify status of circuit breakers in the nested microgrid system based on the detected false data.(Zimmer, page 544, col. 1, ¶ 2: “In the FREEDM model, IEM nodes and IFM nodes are distributed throughout the micro grid. In the event of a failure [e.g., detected false data], the IFM nodes would disconnect the breaker when detecting failures and notify the IEM nodes.” – to clarify, see figure 1, see § 2 ¶ 3: “...The first is the intelligent energy management (IEM) system. IEMs will be responsible for enabling the power grid to make distributed decisions, i.e., load balancing and system control. The second type is the intelligent fault manager (IFM). IFMs will be responsible for working with IEMs to detect faults and to make islanding decisions. Islanding refers to temporal isolation of a micro grid where selective loads are still served by local power generation capabilities. Figure 1 shows the topology of the DGI system and its interface with the IFM and IEM nodes”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Feng, as modified above, on “...false data injection attack for the case of multi-level, multi-area state estimators based and can describe conditions under which attacks may succeed” (Feng, page 185, col. 1, ¶ 3)” with the teachings from Zimmer on “The NSF Engineering Research Center (ERC) for Future Renewable Electric Energy Delivery and Management (FREEDM) is a multi-institutional project that is investigating the cyber-infrastructure of micro grids.” (Zimmer, § 2 ¶ 1) The motivation to combine would have been that the “FREEDM” projection “...enable plug-and-play of power storage and resource devices,  allow for distributed intelligent control, couple a scalable and secure communications infrastructure, improve efficiency, and provide stability guarantees [3].” (Zimmer, § 2)

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., “Malicious False Data Injection in Hierarchical Electric Power Grid State Estimation Systems”, 2013 in view of Zonouz et al., “SCPSE: Security-Oriented Cyber-Physical State Estimation for Power Grid Critical Infrastructures”, 2012 and in further view of  Kezunovic, “Monitoring of Power System Topology in Real-Time”, 2006

Regarding Claim 5
Feng, in view of Zonouz, does not explicitly teach:
	The method of claim 1, further comprising:
	generating, by the first microgrid control system, a first microgrid topology  using the first plurality of raw local measurements; generating, by the central control system, a system topology  using the first plurality of raw local measurements and the second plurality of raw local measurements; 
	detecting, by the first microgrid control system, a topology error in response to comparing the system topology and the first microgrid topology; 
	and updating the first microgrid topology in response to detecting the topology error. 


Kezunovic teaches: 
	The method of claim 1, further comprising:
generating, by the first microgrid control system, a first microgrid topology  using the first plurality of raw local measurements; generating, by the central control system, a system topology  using the first plurality of raw local measurements and the second plurality of raw local measurements; (Kezunovic, § I, last paragraph: “This paper focuses on an extension of the local breaker monitoring concepts to the problem of monitoring the topology of the entire network...” and the abstract: “Examples of the functional improvements due to the increased accuracy of topology determination at both the substation and system-wide level are presented at the end.”
and see § 4: “Table 3 lists the CB control circuit signals that an alternative approach, proposed in this paper, aims to monitor”, §4.1: “The proposed solution is based on a new CB Monitor (CBM) which would be permanently connected to the substation CBs [11]. CBM captures detailed information about each CB operation in realtime...”, § 4.1.1: “The CB status information can be used at the local substation level as well as the system level. At the substation level, the monitored signals can provide information about the state of circuit breaker and whether it needs maintenance. At the system level, the status information can be used to verify network topology and make topology data more robust”
and § 5.2.1: “The topology processor for a state estimator has to be accurate in order for the estimator to produce reliable results...The new CB monitoring system enables precise indication of the switching state of a CB. If signal sampling of all the CB DAUs are synchronized using GPS, it will be possible to determine the switching state of the entire network very accurately, which in turn would provide a state estimator with a topology processor that is indeed reliable.”
 in other words, in combination each of the state estimators in Feng (both the “lower level” and “top level” estimators, Feng, page 186, col. 1, second to last paragraph) would have included a “topology processor” for the “topology determination at both the substation and system-wide level” based on the measurements from the “new CB monitoring system” [local measurements at each “substation”/lower-level]
detecting, by the first microgrid control system, a topology error in response to comparing the system topology and the first microgrid topology;  (§ 4.1.1: “The CB status information can be used at the local substation level as well as the system level. At the substation level, the monitored signals can provide information about the state of circuit breaker and whether it needs maintenance. At the system level, the status information can be used to verify network topology and make topology data more robust” – to clarify, § 5.2.1: “If signal sampling of all the CB DAUs are synchronized using GPS, it will be possible to determine the switching state of the entire network [topology] very accurately, which in turn would provide a state estimator with a topology processor that is indeed reliable. This feature is not presently available for any state estimator implementation, but can be easily added by performing the topology analysis at the substation level and uploading the information to the SCADA database [17].”
and see § 5.2.2: “This approach requires a re-formulation of the state estimator for the case when the estimator indicates an error at a suspect substation. Since it is not easy to determine if the error is caused by a wrong topology or measurement, this approach allows expansion of the system model to include a precise topology of the substation [18]. By doing this a possible cause of error associated with the topology is eliminated and further analysis may be focused on the measurement errors”)
	and updating the first microgrid topology in response to detecting the topology error. (§ 5.2.2: “By doing this a possible cause of error associated with the topology is eliminated and further analysis may be focused on the measurement errors”)”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Feng, as modified above, on “...false data injection attack for the case of multi-level, multi-area state estimators based and can describe conditions under which attacks may succeed” (Feng, page 185, col. 1, ¶ 3) with the teachings from Kezunovic on “an extension of the local breaker monitoring concepts to the problem of monitoring the topology of the entire network” (Kezunovic, § 1 last paragraph) The motivation to combine would have been that “This paper outlines the approach to precise monitoring of power system topology, which leads to the following benefits, some of which have also been recognized by others...”, e.g. “Topology processor, used for the state estimation function, becomes much more reliable, and consequently the state estimator becomes more robust, when a precise determination of the CB status is available and synchronized with the analog measurements of the state” (Kezunovic, § 7, which includes several other “benefits” as well for additional motivations). 

Regarding Claim 6
Feng teaches: 
	The method of claim 1, further comprising:
	receiving a switch command by the first microgrid control system; (Feng, § 5.3: “This influence could occur in three situations, where the attacker could choose to switch off  a meter at a non-overlapping area, at a shared area, or directly manipulate the top level estimator...Suppose at lower level, i.e., level 1, the attacker has the capacity to switch off k meters”)
	the calculating the first local state estimation comprising  using the [fixed] microgrid topology,  (For claim interpretation: see the instant specification ¶ 41: “H is a matrix including the microgrid topology;” and see eq. 2, and see ¶ 47 as well, all of the state estimations, in the exemplary, are calculating the states by use of this “H” matrix 
	see Feng, page 190, footnote # 1: “We follow this convention in the proofs in
this section, since from a fixed topology of meter placement, it is easy to derive the coefficient for meter numbers from measurement numbers.”
	see Feng, eq. 9 – which is this same equation for state estimation, and see Feng eq. 13 which is a “two-level hierarchal” version of this equation , and see page 186, col. 1 second to last paragraph: “Each area is governed by its own local state estimator, which we call the lower level, and connected by communication links to the second level state estimator, which we call the top level. The lower level state estimators will run WLS algorithms at each sub-area, and feed the estimation into top level state estimator as measurements [the global state estimates use both the topology and the local state estimations]” and page 187 including the “Multi-Area Level 1” and “Multi-Area Level 2” 
	i.e. Feng teaches generating the local and global state estimations using the topology of the grid and microgrids/areas in a similar manner to what is disclosed in the instant specification, wherein Feng is using a “a fixed topology”
and the detecting the false data comprising determining the received switch command would cause a voltage collapse or a voltage limit violation. (Feng, § 5.3: “This influence could occur in three situations, where the attacker could choose to switch off  a meter at a non-overlapping area, at a shared area, or directly manipulate the top level estimator...Suppose at lower level, i.e., level 1, the attacker has the capacity to switch off k meters” – i.e. the false data is injected by switching off a meter, which would have caused a voltage collapse [the voltage reading goes to 0 as the meter(s) are off]

Feng does not explicitly teach:
and generating, by the first microgrid control system, a simulated microgrid topology, 

Kezunovic teaches:
and generating, by the first microgrid control system, a simulated microgrid topology,  (Kezunovic, § I, last paragraph: “This paper focuses on an extension of the local breaker monitoring concepts to the problem of monitoring the topology of the entire network...” and the abstract: “Examples of the functional improvements due to the increased accuracy of topology determination at both the substation and system-wide level are presented at the end.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Feng, as modified above, on “...false data injection attack for the case of multi-level, multi-area state estimators based and can describe conditions under which attacks may succeed” (Feng, page 185, col. 1, ¶ 3) with the teachings from Kezunovic on “an extension of the local breaker monitoring concepts to the problem of monitoring the topology of the entire network” (Kezunovic, § 1 last paragraph) The motivation to combine would have been that “This paper outlines the approach to precise monitoring of power system topology, which leads to the following benefits, some of which have also been recognized by others...”, e.g. “Topology processor, used for the state estimation function, becomes much more reliable, and consequently the state estimator becomes more robust, when a precise determination of the CB status is available and synchronized with the analog measurements of the state” (Kezunovic, § 7, which includes several other “benefits” as well for additional motivations). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., “Malicious False Data Injection in Hierarchical Electric Power Grid State Estimation Systems”, 2013 in view of Zonouz et al., “SCPSE: Security-Oriented Cyber-Physical State Estimation for Power Grid Critical Infrastructures”, 2012 and in further view of Zimmer et al., “Fault Tolerant Network Routing through Software Overlays for Intelligent Power Grids”, 2010

Regarding Claim 11.
Zonouz teaches:
... and preventing the false data from being introduced into the future state estimations comprises...and before the disabling the communication by the determined source of the false data.  (Zonouz, table II, provides a listing of “Compromised Hosts” from the system by IP address wherein page 1796-1797 the paragraph split between the pages teaches: “Fig. 4(b) shows the topology of a single control center network that has 59 nodes, e.g., host systems and firewalls. As shown in the figure, the Internet connections come from the node marked as Internet Host (28.1.1.1), which is assumed to be where the attacker resides initially.” and § III, ¶ 2 of Zonouz: “The power network’s access control policies are composed of rules about sources (IP/port addresses) that are either allowed or not allowed to reach a destination” 
e.g. § II # 1: “Before SCPSE begins its online operation, it uses the power network’s access control policies, e.g., firewall rules...”
then see § II, last paragraph: “Network administrators should develop response strategies for security attacks that may occur. The strategies may include automated intrusion response systems.” – it would have been obvious that such an “automated intrusion response system” as suggested by Zonouz would have included features such as modifying the “rules” to block/ “not allow[]” the source – as the “rules” are by “IP/port address”, and the system of Zonouz outputs the “Compromised Hosts” by IP address (see table II), and where applicable a skilled person would have also inferred the port address was provided, e.g. “101.10.0.0/16” in figure 4(b) 

Feng, in view of Zonouz, does not explicitly teach:
The method of claim 10, wherein the first microgrid includes a circuit breaker, and preventing the false data from being introduced into the future state estimations comprises toggling the circuit breaker by the SDN controller ...

Zimmer teaches:
The method of claim 10, wherein the first microgrid includes a circuit breaker, and preventing the false data from being introduced into the future state estimations comprises toggling the circuit breaker by the SDN controller ... (Zimmer, page 544, col. 1, ¶ 2: “In the FREEDM model, IEM nodes and IFM nodes are distributed throughout the micro grid. In the event of a failure [e.g., detected false data], the IFM nodes would disconnect the breaker when detecting failures and notify the IEM nodes.” – to clarify, see figure 1, see § 2 ¶ 3: “...The first is the intelligent energy management (IEM) system. IEMs will be responsible for enabling the power grid to make distributed decisions, i.e., load balancing and system control. The second type is the intelligent fault manager (IFM). IFMs will be responsible for working with IEMs to detect faults and to make islanding decisions. Islanding refers to temporal isolation of a micro grid where selective loads are still served by local power generation capabilities. Figure 1 shows the topology of the DGI system and its interface with the IFM and IEM nodes”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Feng, as modified above, on “...false data injection attack for the case of multi-level, multi-area state estimators based and can describe conditions under which attacks may succeed” (Feng, page 185, col. 1, ¶ 3)” with the teachings from Zimmer on “The NSF Engineering Research Center (ERC) for Future Renewable Electric Energy Delivery and Management (FREEDM) is a multi-institutional project that is investigating the cyber-infrastructure of micro grids.” (Zimmer, § 2 ¶ 1) The motivation to combine would have been that the “FREEDM” projection “...enable plug-and-play of power storage and resource devices,  allow for distributed intelligent control, couple a scalable and secure communications infrastructure, improve efficiency, and provide stability guarantees [3].” (Zimmer, § 2)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., “Malicious False Data Injection in Hierarchical Electric Power Grid State Estimation Systems”, 2013 in view of Yang et al., “Transition to a Two-Level Linear State Estimator—Part I: Architecture”, 2011 and in further view of Mi et al., “A Secure Scheme for Distributed Consensus Estimation against Data Falsification in Heterogeneous Wireless Sensor Networks”, 2015 and in further view of Zonouz et al., “SCPSE: Security-Oriented Cyber-Physical State Estimation for Power Grid Critical Infrastructures”, 2012 and in further view of Zimmer et al., “Fault Tolerant Network Routing through Software Overlays for Intelligent Power Grids”, 2010

Regarding Claim 18.
Zonouz teaches:
... and preventing the false data from being introduced into the future state estimations comprises...and before the disabling the communication by the determined source of the false data.  (Zonouz, table II, provides a listing of “Compromised Hosts” from the system by IP address wherein page 1796-1797 the paragraph split between the pages teaches: “Fig. 4(b) shows the topology of a single control center network that has 59 nodes, e.g., host systems and firewalls. As shown in the figure, the Internet connections come from the node marked as Internet Host (28.1.1.1), which is assumed to be where the attacker resides initially.” and § III, ¶ 2 of Zonouz: “The power network’s access control policies are composed of rules about sources (IP/port addresses) that are either allowed or not allowed to reach a destination” 
e.g. § II # 1: “Before SCPSE begins its online operation, it uses the power network’s access control policies, e.g., firewall rules...”
then see § II, last paragraph: “Network administrators should develop response strategies for security attacks that may occur. The strategies may include automated intrusion response systems.” – it would have been obvious that such an “automated intrusion response system” as suggested by Zonouz would have included features such as modifying the “rules” to block/ “not allow[]” the source – as the “rules” are by “IP/port address”, and the system of Zonouz outputs the “Compromised Hosts” by IP address (see table II), and where applicable a skilled person would have also inferred the port address was provided, e.g. “101.10.0.0/16” in figure 4(b) 

Feng, as taken in combination above, does not explicitly teach:
	The method of claim 17, wherein the first microgrid includes a circuit breaker, and preventing the false data from being introduced into the future state estimations comprises toggling the circuit breaker by the SDN controller …

Zimmer teaches:
The method of claim 17, wherein the first microgrid includes a circuit breaker, and preventing the false data from being introduced into the future state estimations comprises toggling the circuit breaker by the SDN controller …... (Zimmer, page 544, col. 1, ¶ 2: “In the FREEDM model, IEM nodes and IFM nodes are distributed throughout the micro grid. In the event of a failure [e.g., detected false data], the IFM nodes would disconnect the breaker when detecting failures and notify the IEM nodes.” – to clarify, see figure 1, see § 2 ¶ 3: “...The first is the intelligent energy management (IEM) system. IEMs will be responsible for enabling the power grid to make distributed decisions, i.e., load balancing and system control. The second type is the intelligent fault manager (IFM). IFMs will be responsible for working with IEMs to detect faults and to make islanding decisions. Islanding refers to temporal isolation of a micro grid where selective loads are still served by local power generation capabilities. Figure 1 shows the topology of the DGI system and its interface with the IFM and IEM nodes”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Feng, as modified above, on “...false data injection attack for the case of multi-level, multi-area state estimators based and can describe conditions under which attacks may succeed” (Feng, page 185, col. 1, ¶ 3)” with the teachings from Zimmer on “The NSF Engineering Research Center (ERC) for Future Renewable Electric Energy Delivery and Management (FREEDM) is a multi-institutional project that is investigating the cyber-infrastructure of micro grids.” (Zimmer, § 2 ¶ 1) The motivation to combine would have been that the “FREEDM” projection “...enable plug-and-play of power storage and resource devices,  allow for distributed intelligent control, couple a scalable and secure communications infrastructure, improve efficiency, and provide stability guarantees [3].” (Zimmer, § 2)


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., “Malicious False Data Injection in Hierarchical Electric Power Grid State Estimation Systems”, 2013 in view of Zonouz et al., “SCPSE: Security-Oriented Cyber-Physical State Estimation for Power Grid Critical Infrastructures”, 2012 and in further view of Yang et al., “Transition to a Two-Level Linear State Estimator—Part I: Architecture”, 2011

Regarding Claim 25.
Feng, in view of Zonouz, does not explicitly teach:
	The method of claim 1, further comprising:
	receiving, by the central control system, the first plurality of raw local measurements either directly from a first plurality of field devices in the first microgrid, or from the first plurality of field devices by way of the first microgrid control system;
	and receiving, by the central control system, the second plurality of raw local measurements either directly from a second plurality of field devices in the second microgrid, or from the second plurality of field devices by way of the second microgrid control system. 

Yang teaches:
	The method of claim 1, further comprising: receiving, by the central control system, the first plurality of raw local measurements either directly from a first plurality of field devices in the first microgrid, or from the first plurality of field devices by way of the first microgrid control system; and receiving, by the central control system, the second plurality of raw local measurements either directly from a second plurality of field devices in the second microgrid, or from the second plurality of field devices by way of the second microgrid control system. (Yang, § II.B on page 48, ¶ 1: “In the present system, the whole database is at the control center. The static database of all system parameter and substation connectivity information resides at the control center. The real-time database consisting of the measurements from each substation [each microgrid] is periodically transferred to the control center from the RTUs over the SCADA communication system.”  - to clarify, see § II.A: “In each substation, we use a high bandwidth LAN for intra-substation communication and each substation server collects all the synchrophasor measurement data [from field devices] as well as other data collected [other measurements, see figure 1] or calculated within the substation.”; and to further clarify, see page 48, col. 2, ¶ 3: “The overall database that supports all the control center functions will certainly have other attributes. For example, the display functions at the control center will require access to the substation static and real-time data.” 
In addition to this, the Examiner also notes that this feature as claimed is part of the “Traditional real-time modeling system and database” as shown in figure 2 of Yang which depicts a “Real Time Database” which sends “Analogue Measurements” to the “State Estimator”, as described on page 48, col. 1, ¶ 3: “Traditional control centers build and maintain the real-time database and the static database which are needed for all the displays and all the EMS applications.” – and see § IV, ¶¶ 2-3: “We point out in this section that the state estimator can take advantage of partial implementation of such technologies… The transitional two-level multiarea state estimator will require both real-time measurements transferred by SCADA system and the new power system communication network. So we need a transitional information architecture as shown in Fig. 6 [which shows a combination of Yang figures 2-3]. The old substations continue to use the existing SCADA-RTU communication to send real-time data while the newer substations do the substation level SE calculations and use the new high-speed communication to transfer data. At the control center level, the traditional SE is run side-by-side with the new linear SE. These two types of SE solutions are connected together seamlessly for operator displays.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Feng, as modified above, on “In our work, we build on the aforementioned research of such undetectable false data injection attack for the case of multi-level, multi-area state estimators based and can describe conditions under which attacks may succeed” (Feng, page 185, col. 1, ¶ 3) with the teachings from Yang on a “two-level state estimator” which includes topology processors (Yang, abstract and figure 3).
The motivation to combine would have been: “Moreover, the new digital substations can perform some of the computation at the substation itself resulting in a more accurate two-level state estimator. The main contribution in this paper is that this two-level processing removes the bad data and topology errors, which are major problems today, at the substation level.” (Yang, abstract). 
An additional motivation to combine would have been that “Here we do not propose a new design of centralized SE leading to an optimal mathematical solution when only some substations are equipped with the substation level SE, but the proposed method takes advantage of the substation level SEs without modifying existing centralized SEs.” (Yang, page 50, col. 2, last paragraph)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.A.H./Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147